Citation Nr: 0822568	
Decision Date: 07/09/08    Archive Date: 07/14/08

DOCKET NO.  05-19 000	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for a rectal disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.B. Cryan, Counsel


INTRODUCTION

The veteran had active service from September 1945 to August 
1946.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a June 2004 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Seattle, 
Washington, that denied service connection for a rectal 
problem.

In July 2007, the veteran testified at a personal hearing 
before the undersigned Veterans Law Judge sitting at the RO.  
A transcript of his testimony is associated with the claims 
file.

In September 2007, the Board remanded the case back to the 
RO, via the Appeals Management Center (AMC), for additional 
development.  

This appeal has been advanced on the Board's docket in 
accordance with 38 U.S.C.A. § 7107(a)(2)(C) and 38 C.F.R. § 
20.900(c).


FINDING OF FACT

The veteran incurred a rectal disability during service, 
manifested by constant itching and leakage, that has been 
treated continuously since service. 


CONCLUSION OF LAW

Resolving all doubt in the veteran's favor, a rectal 
disability was incurred in service.  38 U.S.C.A. §§ 1110, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 
3.304 (2007).





REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Notice and Assistance

Given the favorable nature of the Board's decision on the 
issue of service connection for a rectal disability, there is 
no prejudice to the appellant, regardless of whether VA has 
satisfied its duties of notification and assistance.

II.  Service Connection

The veteran seeks service connection for a rectal condition, 
manifested as intense itching and burning in the rectal area.  
The veteran maintains that this condition began during 
service, and has continued since discharge from service.

At his personal hearing in July 2007, the veteran testified 
that the rectal problem began during service while he was a 
lifeguard.  He sought treatment for intense rectal itching 
and discomfort from a corpsman, who told him that the problem 
was likely caused by exposure to excess chlorine from being 
in the pool as lifeguard.  The veteran further testified that 
the treatment he received at that time included application 
of iodine to the rectal area, and that actually made the 
problem worse, which has continued consistently since that 
time.  

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of preexisting injury 
suffered or disease contracted in the line of duty.  38 
U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however, remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b).  This rule does 
not mean that any manifestations in service will permit 
service connection.  To show chronic disease in service there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time as distinguished from merely 
isolated findings or a diagnosis including the word 
"chronic".  When the disease entity is established, there 
is no requirement of evidentiary showing of continuity.  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

In order to prevail on the issue of service connection, there 
must be medical evidence of a (1) current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) competent evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).  

The credibility and weight of all the evidence, including the 
medical evidence, should be assessed to determine its 
probative value, and the evidence found to be persuasive or 
unpersuasive should be accounted for, and reasons should be 
provided for rejecting any evidence favorable to the 
claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).  
Equal weight is not accorded to each piece of evidence 
contained in the record; every item of evidence does not have 
the same probative value.  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

The service medical records are negative for complaints, 
findings or diagnosis of a rectal disability, anal leakage, 
hemorrhoids, or any other condition of the rectum.  Despite 
the lack of documented in-service treatment for a rectal 
condition, the veteran has consistently maintained that he 
was treated for rectal itching and leakage during service.

In support of his claim, the veteran submitted several lay 
statements from family, acquaintances, and co-workers, all of 
which support the veteran's assertions that he had severe 
rectal itching and discomfort since service.  

In a handwritten statement received at the RO in August 2004, 
the veteran's spouse reported that since she and the veteran 
were married, in August 1947, she had witnessed the veteran 
scratching his rectal area all the time.  The itching was 
worse at night, and the veteran's spouse recalled the veteran 
wore stockings on his hands so that he would not do more 
damage.  The veteran's spouse indicated that the problem has 
continued since service.  

In an undated statement received at the RO in July 2003, the 
veteran's prior pharmacist, D.A., explained that the veteran 
was a customer of Peterson's prescription pharmacy during his 
ownership, between 1966 and 1996.  D.A. clearly recalled 
filling many orders for topicals for the veteran's chronic 
rectal condition during the time he owned the pharmacy 
between 1966 and 1996.  

Significantly, the veteran explained that, from the time of 
his discharge until 1966, he used "Modern Pharmacy" to fill 
his prescriptions; but that pharmacy no longer existed, and 
its destruction in 1966 to make way for a parking garage was 
the precise reason for switching pharmacies in 1966.  

An old co-worker of the veteran also submitted a lay 
statement in support of the veteran's claim, that was 
received in August 2004.  The co-worker recalled working with 
him beginning in 1957, and noticing the veteran scratching 
his rectum frequently since that time.  After asking about 
it, the veteran explained to him that he developed the 
problem during service.  

In other statements, the veteran recalled that his in-service 
duty at the Bremerton Naval Station was lifeguard for nine 
months.  During that time, the veteran's rectum became 
irritated and he went to sick bay sometime within the two-
month period prior to discharge.  He was told that the 
problem was probably due to the chlorine in the pool.  The 
medical personnel shaved his rectum and sponged it with 
tincture of iodine, causing a terrible burning sensation.  
When the hair began growing back, the irritation became 
worse.  Just before discharge, the veteran reported to sick 
bay again, and he was told to seek treatment from a civilian 
doctor after discharge.  

The veteran further explained that although his rectal 
condition has improved over the years, it is still present, 
and the veteran continued to medicate about twice per week.  
Finally, the veteran explained the personal nature of the 
problem has kept him from filing an earlier claim for 
benefits.  

A June 2003 VA outpatient clinic record notes, per the 
veteran's reported history, that he has had the leakage and 
rectal itching for quite some time.  

At a VA examination in March 2008, the veteran provided a 
clear and detailed history of his rectal itching and anal 
leakage.  The examiner noted the veteran's continued use of 
topical triamcinolone acetonide 0.1% ointment and cream twice 
per day, used mostly for itching.  On examination, there was 
no current anal leakage noted, but a sentinel pile and 
internal and external hemorrhoids were observed.  The 
examiner diagnosed external and internal hemorrhoids and 
sentinel pile, and indicated that no other rectal or 
perirectal conditions were detected at that particular time.  
The examiner did note, however, that the veteran continued to 
complain of anal leakage although none was noted on 
examination that day.  The examiner concluded that without 
speculation, the onset of the veteran's rectal disability 
could not be determined.  

The Board has no reason to doubt the veteran's assertions 
that the veteran suffered in-service incurrence of rectal 
itching and anal leakage.  The veteran can attest to factual 
matters of which he had first-hand knowledge, e.g., 
experiencing pain in service, reporting to sick call, being 
placed on limited duty, and undergoing physical therapy.  See 
Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  
However, the veteran as a lay person has not been shown to be 
capable of making medical conclusions, thus, his statements 
regarding causation are not competent.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).  Thus, while the 
veteran is competent to report what comes to him through his 
senses, he does not have medical expertise.  Therefore, he 
cannot provide a competent opinion regarding diagnosis and 
causation.

However, lay evidence is one type of evidence that must be 
considered and competent lay evidence can be sufficient in an 
of itself.  The Board retains the discretion to make 
credibility determinations and otherwise weigh the evidence 
submitted, including lay evidence.  See Buchanan v. 
Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  This 
includes weighing the absence of contemporary medical 
evidence against lay statements.

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition (noting that sometimes the 
layperson will be competent to identify the condition where 
the condition is simple, for example a broken leg, and 
sometimes not, for example, a form of cancer), (2) the 
layperson is reporting a contemporaneous medical diagnosis, 
or (3) lay testimony describing symptoms at the time supports 
a later diagnosis by a medical professional.  The relevance 
of lay evidence is not limited to the third situation, but 
extends to the first two as well.  Whether lay evidence is 
competent and sufficient in a particular case is a fact 
issue.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir 2007).

In sum, the veteran has provided competent lay evidence 
indicating  in-service incurrence and treatment for rectal 
itching, burning, and anal leakage.  The veteran has also 
provided competent lay evidence of continuity of 
symptomatology since discharge from service, corroborated by 
others.  In particular, the veteran's wife and co-worker are 
competent to state they witnessed the veteran constantly 
scratching his rectum, dating as far back as 1947, and the 
veteran's former pharmacist indicated that the veteran used 
prescribed ointments for itching and burning since at least 
1966.  

The VA examiner stated that he would have to resort to 
speculation because the veteran's service medical records did 
not reflect in-service treatment for the condition and 
because there was no post-service evidence of treatment for 
many years.  The inference being that, if there were such 
records of treatment, he could provide a positive nexus 
opinion.  

Resolving all doubt in the veteran's favor, the veteran 
incurred a rectal disability during service that has been 
continuously treated since service.  The veteran is competent 
to report that his itching, burning, and anal leakage began 
during service and has continued to the present day, and his 
spouse and former co-worker are also competent to report that 
they witnessed the veteran consistently and continually 
scratching his rectum since at least 1947.  Moreover, the 
veteran's former pharmacist is competent to report that he 
filled doctor-prescribed medications specifically for the 
veteran's rectal disability as far back as 1966.  There is no 
contradictory evidence of record, and there is no reason to 
doubt the credibility of the veteran or his witnesses.  
Although the March 2008 VA examination report does not 
contain a medical nexus opinion regarding the likely etiology 
of the veteran's rectal disability, no such opinion is 
necessary in this case because continuity of symptomatology 
is shown.  


ORDER

Service connection for a rectal disability is granted.  





____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


